32 A.3d 456 (2011)
423 Md. 600
Markino LITTLE
v.
STATE of Maryland.
No. 50, September Term, 2011.
Court of Appeals of Maryland.
December 5, 2011.
Catherine Woolley, Rockville, MD, for Petitioner.
Justin Nunley, Special Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for Respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, ADKINS, BARBERA and ALAN M. WILNER (Retired, Specially Assigned), JJ.
Prior report: 420 Md. 463, 23 A.3d 895.

PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 5th day of December, 2011,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.